 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11   DARRICK A. BOOKER,                   )   Case No. ED CV 18-2691-JLS (SP)
12                                        )
                          Petitioner,     )
13                                        )   ORDER ACCEPTING FINDINGS AND
                    v.                    )   RECOMMENDATION OF UNITED
14                                        )   STATES MAGISTRATE JUDGE
     DIRECTOR, CALIFORNIA                 )
15   DEPARTMENT OF                        )
     CORRECTIONS,                         )
16                                        )
                          Respondent.     )
17                                        )
     ___________________________          )
18
19         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, records on
20 file, and the Report and Recommendation of the United States Magistrate Judge.
21 Petitioner has not filed any written Objections to the Report within the time
22 permitted. The Court accepts the findings and recommendation of the Magistrate
23 Judge.
24 //
25 //
26
27
28
 1         IT IS THEREFORE ORDERED that respondent’s Motion to Dismiss (docket
 2 no. 7) is granted, petitioner’s Motion to Strike (docket no. 9) is denied, and
 3 Judgment will be entered denying the Petition and dismissing this action with
 4 prejudice.
 5
 6
 7 DATED: 03/22/2020                           _________________________________
                                               HONORABLE JOSEPHINE L. STATON
 8                                             UNITED STATES DISTRICT JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               2
